DETAILED ACTION
Claims 1-20 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The examiner notes a reference to a patent document in paragraph [0008] which is not listed on the IDS.
Specification
The disclosure is objected to because of the following informalities: The examiner recommends reviewing the current status of the priority documents identified in paragraph [0001] and updating the status of the identified priority documents if appropriate.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cylindrical” in claim 1 is used by the claim to mean “substantially cylindrical” or “regularly polygonal,” while the accepted meaning is “having a circular cross section having a thickness or height.” The term is indefinite because the specification does not clearly redefine the term. 
Appropriate correction is required.
Claims 2-20 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Claim 9 recites the limitation "the plurality of compression" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that claim 1 recites “a plurality of compression dies.”
Claim 10 recites “”wherein both the first or second ends of the string are coupled to the lever mechanism.”  It is unclear how both of two components can be alternatively coupled to the string tension mechanism.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 12-13, and 16-20
Claims 1, 3, 9, 12-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2016/0111841 to Battenfeld (hereinafter “Battenfeld”).
Regarding claim 1, Battenfeld discloses a radial compression mechanism comprising: a) a base (3); b) a plurality of compression dies (12) arranged in a circular array (see Fig. 1) about a central axis (through center of opening 18), each comprising: i) an inward facing working surface (radially inward surfaces surrounding opening 18); and ii) an outer surface (radially outward portion, unnumbered in Fig. 1); wherein said plurality of compression dies from a central cavity (18) having a cylindrical shape (see Fig. 1) defined by the working surfaces; c) a string (43; described as fiber at paragraph [0058]) wrapped one or more times about the circular array of the plurality of compression dies that contacts each of the plurality of compression dies (see Fig. 1); wherein the plurality of compression dies (12) are coupled to said base (3) and configured to move in unison from an open position (see Fig. 1; paragraph [0043]), wherein the central cylindrical cavity (18) has an open cavity diameter, radially inward to a closed position (see Fig. 2; paragraph [0043]) wherein the cylindrical cavity (18) has a closed cavity diameter; wherein pulling of the string (43) forces the plurality of compression dies to move in unison from said open position to said closed position (see paragraph [0057]); and wherein said open cavity diameter (18 in Fig. 1) is larger than said closed cavity diameter (see Fig. 2); wherein the radial compression mechanism (see Fig. 1) is configured to produce a radially inward compression force (see paragraph [0051]) along the working surfaces of the central cavity from an open position (Fig. 1) to a closed position (Fig. 2); and wherein the central cavity (18) maintains the cylindrical shape from said open position to said closed position (compare Figs. 1 and 2).
Regarding claim 3, Battenfeld discloses the limitations of claim 1, and further Battenfeld discloses comprising a string tension mechanism (lever 5 pulls string; see paragraph [0056]), wherein the string (43) is coupled to the string tension mechanism and wherein actuating the string tension mechanism pulls the string to move the plurality of compression dies (12) radially inward to close the central cylindrical cavity (18).
Regarding claim 9, Battenfeld discloses the limitations of claim 3, and further Battenfeld discloses that the string tension mechanism (lever 5) is a lever mechanism comprising: a) a lever pivot (21); b) a lever arm (5) that rotates about the lever pivot (see paragraph [0049]); wherein the string (43) is coupled to the lever and wherein the actuating the lever pulls the string to move the plurality of compression dies radially inward to close the central cylindrical cavity (18). 
Regarding claim 12, Battenfeld discloses the limitations of claim 1, and further Battenfeld discloses that the string (43) has a first end (toward lever 5) and a second end (toward free end at interior of string, see Fig. 1) and wherein the string is wrapped around the circular array of the plurality of compression dies (12) with at least one of the first or second ends coupled to the base (3; at pin 21).
Regarding claim 13, Battenfeld discloses the limitations of claim 1, and further Battenfeld discloses a spring (52) coupled to the plurality of compression dies (12) to force the central cylindrical cavity (18) open.
Regarding claim 16, Battenfeld discloses the limitations of claim 1, and further Battenfeld discloses at least three compression dies (12; see Fig. 1).
Regarding claim 17, Battenfeld discloses the limitations of claim 1, and further Battenfeld discloses that each of the plurality of dies (12) has an outer surface (radially outward surface, see Fig. 3) and wherein the string (43) extends around said outer surface of each of the plurality of dies 
Regarding claim 18, Battenfeld discloses the limitations of claim 1, and further Battenfeld discloses that the plurality of dies are backward curving dies (see Fig. 3; each die member 12 has a curve; may be construed as backward curving).
Regarding claim 19, Battenfeld discloses the limitations of claim 1, and further Battenfeld discloses that the plurality of dies (12) are linear dies (see Fig. 3; each die 12 extends in an elongated manner and may be construed as a linear die).
Regarding claim 20, Battenfeld discloses the limitations of claim 1, and further Battenfeld discloses that the plurality of dies are forward curving dies (see Fig. 3; each die member 12 has a curve; may be construed as forward curving).
Allowable Subject Matter
Claims 2, 4-8, 10-11, and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication 2003/0056360 to Brown et al. is directed to a crimping apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/12/2022